PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/735,304
Filing Date: 6 Jan 2020
Appellant(s): KABUSHIKI KAISHA TOSHIBA



__________________
Frederick D. Kim  Registration No. 38,513
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/28/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/1521  from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant’s argument are presented below and [Examiner’s responses are bracketed and italicized].

A1       (page 10) “In the Final Office Action, the examiner has not pointed to any teaching in Liu that the above operations are carried out in response to a read command from the host. Without any such teaching and without a clear articulation as to the examiner's reason for still finding claim 2 obvious, it is respectfully submitted that a prime facie case of obviousness against claim 2 has not been established. As stated above, Liu teaches a series of operations carried out in conjunction with a write operation, in particular a rewrite operation, and it is clear that these steps in Liu are not carried out in response to a read command from a host.” 
[The examiner respectfully submits that the disclosed rewrite macro-operation in Liu 0064 is comprised of read-modify-write micro-operations such that a read operation is comprised within this macro-operation and is the first operation in a series of micro-operations.  Applicant claims particular functionality occurring in response to a read operation and the cited reference discloses a broadest reasonable interpretation of said particular functionality occurring in response to a read operation that is part of a rewrite operation.   Nothing in the claim language precludes this arrangement.  The rationale pertaining to this argument from the final office action is reiterated: 	The examiner respectfully submits that the memory access architecture disclosed utilizes logical block addressing as discussed at least in 0022 of Liu. Read commands are directed to LBAs as discussed at least in 0035 & 0064 of Liu. A track includes multiple LBAs (e. g., 300 LBAs per track, etc — Liu 0035; a track range may be selected for a first rewrite (read, modify, write) operation, where track n is selected as the head track and track n+8 (i.e., m=8) is selected as the last track in the selected track range. Data from tracks n to n+7 (i.e., track nt+m-1) may be read and copied to a data buffer. New data associated with at least one of the tracks n to n+& and/or the data on at least one of the tracks n ton+8 may be read from media cache to the data buffer — Liu 0064. (SMR) data from magnetic storage medium 260 may be read/copied into a first buffer of a memory device that is different from the magnetic storage medium — in this case, media cache 245 is understood to be a memory device that is different from memory device 225 - a media cache (buffer) - Liu fig 9. Valid data associated with a range of LBAs may be stored in both an SMR region and non-SMR region - Liu 0040, 0064; non-SMR (media cache 245) data contents are read/copied to a data buffer such as media scratch pad 250 — Liu 0004, 0040-0042, fig 2. Finally, contents from a combination of data buffer, media cache and media scratchpad are transmitted to a host in response to a read request — Liu 0064].

A2       (page 11) “In the “Response to Arguments” section of the Final Office Action, the examiner appears to rely on the following disclosure in paragraph [0064] of Liu, as teaching the missing limitation: “In one embodiment, if a request is received that includes a request for the data from tracks n to n+8, the data on tracks n to n+7 are read and the data from track n+8 in media cache is read and these two sets of data are provided together in reply to the request.” Appellant would like to first note that para. [0064] talks about “rewrite operation” for a selected track range as emphasized in the reproduced text above. The paragraph then describes a series of steps that are carried out for this rewrite operation. The disclosure the examiner appears to rely on (which is also emphasized in the reproduced text above) merely describes what happens when a request is received to read data from the selected track range, tracks n to n+8. However, there is nothing in this disclosure or anywhere else Liu that teaches or even suggests that the series of steps that are carried out for the rewrite operation (which the examiner alleges teaches the series of steps recited in claim 2) is performed in response to this “request for the data from tracks n to n+8.” Without any such connection, it is improper to rely on this disclosure as teaching or suggesting that the series of steps carried out for the rewrite operation is performed in response to a read command from a host. Accordingly, claim 2 and claims 4-11, which depend from claim 2, are allowable over the cited references.” 
	[The examiner respectfully submits that the disclosed rewrite macro-operation in Liu 0064 is a read-modify-write micro-operations such that a read operation is comprised within this macro-operation and is the first operation in a series of micro-operations.  Applicant claims particular functionality occurring in response to a read operation and the cited reference discloses a broadest reasonable interpretation of said particular functionality occurring in response to a read operation that is part of a rewrite operation.   Nothing in the claim language precludes this arrangement.  A track range may be selected for a first rewrite (read, modify, write) operation, where track n is selected as the head track and track n+8 (i.e., m=8) is selected as the last track in the selected track range. Data from tracks n to n+7 (i.e., track nt+m-1) may be read and copied to a data buffer. New data associated with at least one of the tracks n to n+& and/or the data on at least one of the tracks n ton+8 may be read from media cache to the data buffer — Liu 0064. (SMR) data from magnetic storage medium 260 may be read/copied into a first buffer of a memory device that is different from the magnetic storage medium — in this case, media cache 245 is understood to be a memory device that is different from memory device 225 - a media cache (buffer) - Liu fig 9. Valid data associated with a range of LBAs may be stored in both an SMR region and non-SMR region - Liu 0040, 0064; non-SMR (media cache 245) data contents are read/copied to a data buffer such as media scratch pad 250 — Liu 0004, 0040-0042, fig 2. Finally, contents from a combination of data buffer, media cache and media scratchpad are transmitted to a host in response to a read request — Liu 0064  ]

A3       (page 11)  “Claim 12 is directed to a magnetic data storage device having a controller configured to execute a “read command from _a host, which specifies a range of logical block addresses (LBAs).” The series of steps that are carried out by the controller to execute the read command are the same as the series of steps recited in claim 2, which are reproduced above. Therefore, for same reasons as set forth above for claim 2, claim 12 and claims 14-21, which depend from claim 12, are allowable over the cited references.
[The examiner respectfully submits that since the instant argument is substantially identical to A1/A2 above, it is addressed accordingly].

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Marwan Ayash/Examiner, Art Unit 2133                                                                                                                                                                                                        
Conferees:
/BRIAN R PEUGH/Primary Examiner, Art Unit 2133    
                                                                                                                                                                                                    /KEVIN L ELLIS/Primary Examiner                                                                                                                                                                                   

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.